 Case 18-09130        Doc 857        Filed 05/26/20 Entered 05/26/20 02:40:35       Desc Main
                                      Document     Page 1 of 12


                      IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE NORTHERN DISTRICT OF ILLINOIS

                                        EASTERN DIVISION

In re:                                  )
ROBERT M. KOWALSKI,                     )      Case No. 18-9130
Debtor.                                 )      Chapter 7
                                        )      Honorable Jacqueline P. Cox
                                        )
                                        )      Hearing Date: May 26, 2020
                                        )      Hearing Time: 1:30 p.m.


                  CLAIMANT GERALDINE W. HOLT’S RESPONSE TO
                   FDIC’S OBJECTION TO AMENDED CLAIM NO. 30



       Geraldine W. Holt as Claimant (“Holt”), pursuant to 11 U.S.C. § 502, respectfully

submits this Response to the FDIC as Receiver for Washington Federal Bank for Savings

(“FDIC”) objection to Holt’s Proof of Claim No. 30. Holt’s Proof of Claim in the sum of

$33,622.00 seeks first-priority status against Robert M. Kowalski (“Debtor”) as a domestic

support obligation (“DSO”) pursuant to § 507(a)(1)(A) of the Bankruptcy Code. The FDIC’S

objections seeks to recharacterize $23,622.00 of Holt’s Claim as a general unsecured claim, and

seeks to disallow the remaining $10,000.00 of the claim. In support of this Response, Holt

respectfully states the following:

                                            I. Background

       1.      On July 29, 2014, Debtor’s former wife, Martha Padilla (“Martha”) filed a

Petition for Dissolution of Marriage in the Circuit Court of Cook County, Illinois (“Divorce

Court”) captioned In re the Marriage of Martha Padilla and Robert Kowalski, Case No. 14 D

6997 (“divorce action”). Holt served as counsel for Martha Padilla (“Martha”) in the divorce



                                                                                                  1
 Case 18-09130           Doc 857   Filed 05/26/20 Entered 05/26/20 02:40:35           Desc Main
                                    Document     Page 2 of 12


action. Christopher Wehrman of Swanson Martin and Bell, LLC also served as Martha’s counsel

in the divorce action.

       2.       Throughout the divorce action and relevant to this Response, Holt provided legal

services to Martha related to the entry of a 2-year Plenary Order of Protection that protects

Martha and the minor child, the Appeal of the 2-year Plenary Order of Protection; the entry of

multiple orders related to child support, family medical benefits, the payment of the children’s

educational expenses (at the time of the divorce action, the parties had 1 minor child and 3

emancipated children attending college); and multiple petitions and court appearances related to

the enforcement of said orders of family support. In support of this Response, Holt attaches

hereto and incorporates herein Exhibits No. 1 – 32, relevant pleadings and orders that are a part

of the Divorce Court Record with a detailed summary of said exhibits attached as Exhibit 33.

       3.      On April 20, 2018, an order was entered in by the Divorce Court ordering Debtor

to pay child support to Martha; and to pay the sum of $10,000 in attorneys fees to Martha and

Holt to defend against the appeal of the 2-year Plenary Order of Protection. See Exhibit 20.

       4.      On March 29, 2018, Debtor filed a voluntary petition for relief under Chapter 11

of the Bankruptcy Code. (Dkt. No.1).

       5.      On August 14, 2018, this Court modified the automatic stay and authorized

Martha to proceed in the Dissolution Proceeding regarding, inter alia, motions to compel,

motions for sanctions, a determination of Martha’s dissipation claims, and further proceedings

pertaining to the dissolution of the marriage. (Dtk. No. 132).

       6.      On November 30, 2018, the Court entered an order converting the Debtor’s case

from Chapter 11 to Chapter 7. (Dkt. No. 276).




                                                                                                    2
 Case 18-09130        Doc 857     Filed 05/26/20 Entered 05/26/20 02:40:35             Desc Main
                                   Document     Page 3 of 12


       7.       On September 26, 2019, Holt filed Proof of Claim No. 30 in the sum of

$33,622.00 against the Debtor seeking first-prior status of the claim as a DSO under the Code.

       8.       On October 16, 2019, the FDIC filed an objection to Holt’s Proof of Claim No.

30. The FDIC argues that Holt cannot be a claimant under §507(a)(1)(A), or in the alternative,

(b) that Holt’s claim does not meet the Seventh Circuit’s three factor test to qualify as “support”,

and that $10,000.00 of the claim is duplicative and should be disallowed.

       9.       On December 16, 2019 a Judgment for Dissolution of Marriage (“Final

Judgment”) was entered in the Divorce Court dissolving the bonds of matrimony between the

parties. On March 30, 2020, Holt filed Amended Proof of Claim No. 30-2 incorporating the

provisions of the Final Judgment into her Proof of Claim. The Final Judgment is attached as

Exhibit C to Amended Proof of Claim No. 30-2, and is incorporated herein by reference.

       10.      Although it appears that the FDIC intended to file an Amended Objection to

Holt’s Amended Proof of Claim, there are no documents attached to Dkt. No. 836 related to

Holt’s Amended Proof of Claim. Said filing relates solely to Swanson Martin and Bell’s Proof

of Claim No. 29. Accordingly, the instant response is to the objection filed by the FDIC under

Dkt. No. 744.

                                            II. AUGUMENT

       11.      Section 507(a)(1)(A) of the Bankruptcy Code broadly defines first-priority claims

                as:

                Allowed unsecured claims for domestic support obligations that …
                are owed to or recoverable by a spouse, former spouse, or child of
                the debtor, or such child’s parent, legal guardian, or responsible
                relative[.]

                11 U.S.C. § 507(a)(1)(A).

       12.      The relevant portion of Section 101(14A)(A) states that:

                                                                                                   3
 Case 18-09130      Doc 857          Filed 05/26/20 Entered 05/26/20 02:40:35              Desc Main
                                      Document     Page 4 of 12


              The term “domestic support obligation” means a debt that accrues
              before, on, or after the date of the order for relief in a case under this
              title … that is –

                      (A) owed to or recoverable by –

                               (i) a spouse, former spouse, or child of the debtor or
                      such child’s parent, legal guardian, or responsible relative;
                      or (ii) a governmental unit;

                      (B) in the nature of alimony, maintenance, or support … of
              such spouse, former spouse, or child of the debtor or such child’s
              parent, without regard to whether such debt is expressly so
              designated;

                       (C) established or subject to establishment before, on, or
              after the date of the order for relief in a case under this title, by
              reason of applicable provisions of –

                              (i)    a separation agreement, divorce decree, or
                              property settlement agreement;

                              (ii)      an order of a court of record; or

                              (iii)     a determination made in accordance with
                                        applicable nonbankruptcy law by a
                                        governmental unit; and . . . .

11 U.S.C § 101(14A)(A).

       13.    Holt’s Amended Claim should be allowed first-priority status in its entirety

because: (a) an attorney can be a DSO claimant under §§ 101(14A)(A) and 507(a)(1)(A) of the

Code; (b) the Divorce Court intended and expressly designated Martha’s fee awards as a DSO; (c)

courts have regularly ruled that fees and costs awarded to a party’s attorney related to the

establishment and enforcement of orders of child support and maintenance in a divorce proceeding

is in the nature of support and is a DSO; and the $10,000.00 portion of Holt’s Claim is not




                                                                                                       4
    Case 18-09130         Doc 857      Filed 05/26/20 Entered 05/26/20 02:40:35         Desc Main
                                        Document     Page 5 of 12


duplicative and should be allowed. Therefore, the Amended Claim is entitled to first-priority status

under § 507(a)(1)(A) in the full amount asserted. 1

A.        An attorney may be a DSO claimant under § 101(14A)(A), and therefore, Holt has
          standing to pursue the Amended Claim as a priority claim under § 507(a)(1)(A).

          14.      The FDIC contends that an attorney cannot be a DSO claimant under §

101(14A)(A) because the word “attorneys” is not included in the definition. (See Amended

Objection, ¶¶ 11-14). Courts in this Circuit and throughout the country have routinely rejected the

literal interpretation the FDIC invites. The term “domestic support obligation” as defined in §

101(14A) is used in connection with priority claims and nondischargeable claims in §§

507(a)(1)(A) and 523(a), respectively. The FCIC does not dispute that Holt’s Amended Claim is

non-dischargeable, but disputes whether it should be treated as a priority claim.

          15.      In determining whether an attorney may be a DSO claimant, nondischargeability

cases are instructive.

                   a.      The Seventh Circuit has endorsed the notion that section 523(a)(5) can

          except debts owed to third parties. See In re Rios, 901 F.2d 71, 72 (7th Cir. 1990) (“And

          awards of attorneys’ fees for services in obtaining support orders have been held non-

          dischargeable even though the attorney is neither a spouse, a former spouse, nor a child of

          the debtor.”). The Seventh Circuit is joined by six other circuits that have interpreted the

          domestic support exception to preclude discharge of debts owed to third parties when the

          bounty of the debt is related to maintenance or support obligations. See, Pauley v. Spong

          (In re Spong), 661 F.2d 6 (2d Cir. 1981) (excepting attorneys’ fees of debtor’s spouse);

          Falk & Siemer, LLP v. Maddigan (In re Maddigan), 312 F.3d 589, 594 (2d Cir. 2002);

          Dvorak v. Carlson (In re Dvorak), 986 F.2d 940 (5th Cir. 1993) (both attorneys’ fees of


1
    FDIC does not dispute the Amended Claim is non-dischargeable.

                                                                                                    5
Case 18-09130     Doc 857      Filed 05/26/20 Entered 05/26/20 02:40:35             Desc Main
                                Document     Page 6 of 12


    debtor’s spouse and fees of guardian ad litem); Holliday v. Kline (In re Kline), 65 F.3d 749

    (8th Cir. 1995) (attorneys’ fees of debtor’s spouse); Miller v. Gentry (In re Miller), 55 F.3d

    1487 (10th Cir. 1995) (fees of guardian ad litem); Ting v. Chang (In re Chang), 163 F.3d

    1138 (9thvCir. 1998) (both attorneys’ fees of spouse and fees of guardian ad litem).

           b.      The precise rationale for why the explicit payee requirement should not

    control has varied. Some courts have assumed that if the debt is not paid by the debtor, the

    creditor could collect from the spouse, and thus a payment to the creditor is indirectly a

    payment to the spouse. See, Spong, 661 F.2d at 10 (using third-party beneficiary analysis);

    Kline, 65 F.3d at 751 (using quantum meruit analysis). Other decisions have stated that

    “the emphasis [should be] placed on the determination of whether a debt is in the nature of

    support, rather than on the identity of the payee.” Miller, 55 F.3d at 1490; Chang, 163 F.3d

    at 1141 (“that the identity of the payee is less important than the nature of the debt.”);

    Dvorak, 986 F.2d at 941.

           c.      At least where such expenses are incurred in collecting on the support

    obligation owed to the child by the debtor, it might be said that this type of debt is

    effectively assimilated into and becomes part of the "underlying obligation" owed by the

    debtor to the child for support. In re Halbert, Bankr. Court, ND Illinois (2017). The

    Seventh Circuit in the context of § 523 (a)(5), expanded the language in that statute to

    allow an attorney to seek to have a debt held non-dischargeable. In re LeRoy, 251 BR

    490 - Bankr. Court, ND Illinois (2000). Although Section 523 (a)(5) applies on its face

    only to debts "owed to" or "recoverable by" a debtor's spouse, former spouse, child, or

    other enumerated parties, courts have not read the provision literally. In re Papi, Bankr.

    Court, ND Illinois (2010). Judge Black in Papi observed “virtually every bankruptcy and



                                                                                                 6
 Case 18-09130           Doc 857     Filed 05/26/20 Entered 05/26/20 02:40:35             Desc Main
                                      Document     Page 7 of 12


         district court within the Seventh Circuit that has address the issue has adopted the

         consistent authority of the circuit courts regarding the scope of the exception in section

         523(a)(5).” Id. At 463-64 (collecting cases).

Accordingly, the literal interpretation the code the FDIC invites should be rejected. The Court

should find that Holt can be a DSO claimant under § 101(14A)(A) and has standing to pursue the

Amended Claim as a priority claim under § 507(a)(1)(A).

B. The Divorce Court Fee Award to Holt is in the nature of “support” according to the

Seventh Circuit’s framework.

         16.       It is within the province of the federal court to determine if an attorney fee award

is a DSO, and in doing so, the court must analyze three factors to determine the divorce court’s

intent: “(1) the language and substance of [a judgment] in the context of the surrounding

circumstances, using extrinsic evidence if necessary; (2) the parties’ financial circumstances at the

time of [the judgment]; and (3) the function served by an obligation at the time of [the judgment].”

In re Trentadue, 837 F.3d 743, 749 (7th Cir. 2016) (citing In re Gianakas, 917 F.2d 759 (3d Cir.

1990).

         17.       Holt’s Proof of Claim is inclusive of attorneys and costs awarded to Martha on three

separate occasions:

               •   $10,000.00 in attorneys’ fees awarded to Martha and Holt to defend against the

                   appeal of the 2-yr Plenary Order of Protection of Martha and the minor child of

                   the parties.

               •   $4,250.00 in attorney’s fees awarded Martha due to Debtor’s failure to comply

                   with court orders relate to his obligation to pay child support and educational

                   expenses of the children; and


                                                                                                      7
 Case 18-09130         Doc 857     Filed 05/26/20 Entered 05/26/20 02:40:35            Desc Main
                                    Document     Page 8 of 12


             •   $19,412.60 in attorney’s fees awarded to Martha related to Debtor’s failure to

                 submit documents to support the figures contained in his Financial Affidavit.

       18.       As set forth in paragraphs 6(g), (h), and (i) of the Final Judgment, the Divorce

Court found and ruled that Holt’s fee awards “shall be defined as domestic support obligations,”

and the Debtor “shall be solely responsible for direct payment” of such fees to Holt. (Ex. B,

Final Judgment ¶¶ 6(g), (h), and (i)).

       Application of the Trentadue factors to Holt Fee Award of $4,250.00

       19.       In reviewing the Divorce Court’s award of $4,250.00 to Holt in paragraph 6(g) of

the Final Judgment, the surrounding circumstances are clearly identified as an award in the nature

of support that shall be defined as a DSO under §523(a)(5) of the Bankruptcy Code. The language

in the Final Judgment provides that the fees are awarded pursuant to §508(b) of the Illinois

Marriage and Dissolution of Marriage Act [750 ILCS 5/508(b)] for services rendered in connection

with Debtor’s obligation to pay child support and educational expenses of the child. Orders were

entered on October 20, 2016 (Exhibit 3) and April 20, 2018 (Exhibit 20) by the Divorce Court

ordering Debtor to pay specified sums in family support. Debtor failed to make said payments

forcing Martha to file several petitions for rule to show cause against him to enforce the order.

(Exhibit 4, Exhibit 5, Exhibit 9, Exhibit 19, Exhibit 24) After conducting a full hearing, the

Divorce Court found Debtor in contempt of court and granted Martha leave to file a petition for

attorney’s fees and costs associated with the enforcement of the family support orders. (Exhibit

28) Martha filed her Petition for Section 508(b) Attorney’s Fees on December 12, 2018. (Exhibit

29) The Divorce Court conducted a full hearing on Martha’s Petition and awarded Holt the sum

of $4,250.00 for services rendered in connection with Debtor’s failure to pay family support as

ordered. The Trentadue factors are satisfied.



                                                                                                    8
 Case 18-09130       Doc 857      Filed 05/26/20 Entered 05/26/20 02:40:35           Desc Main
                                   Document     Page 9 of 12


       Application of the Trendtadue factors to Holt Fee Award of $19,412.60

       20.     In reviewing the court’s award of $19,412.60 the surrounding circumstances is in

the nature of support since it the award was related to the Debtor’s mandatory obligation to submit

specified financial records in support of the figures contained in his Financial Affidavit. As part

of the new divorce statute that became effective in 2016, the Illinois Supreme Court developed a

new Financial Affidavit to be used in all family law cases, specifically when motions are filed for

child support and spousal maintenance. In conjunction with the filing of Martha’s Petition for

Child Support, Martha and the Debtor were required to exchange completed Financial Affidavits

supported by documents, including most recent tax returns, pay stubs or other proof of income,

bank statements and any other supporting documents. See Cook County Local Rule 13.3 –

mandatory disclosure rules. Debtor submitted a Financial Affidavit but failed to submit supporting

documents as required by Cook County mandatory disclosure rules. The Divorce Court was

required to conduct hearings on Martha’s Petition for Child Support by considering Martha’s

Financial Affidavit and supporting financial document. After hearing, the Divorce Court entered

a “needs based” order of child support based on the needs of the children. (Exhibit 20) Because

the Debtor filed an inaccurate and misleading Financial Affidavit, the Divorce Court has not been

able to make a determination regarding the Debtor’s obligation to pay Martha’s maintenance.

Therefore, the issue of Martha’s maintenance is reserved in the Final Judgment.

       21.     The Debtor was granted addition time to comply with the mandatory disclosure

rules. (Exhibit 15). The Court found that Debtor intentionally and recklessly entered inaccurate or

misleading information in his Financial Affidavit and in accordance with Rule 13.3 entered an

order of sanctions, including costs and attorney’s fees.




                                                                                                 9
 Case 18-09130        Doc 857        Filed 05/26/20 Entered 05/26/20 02:40:35             Desc Main
                                     Document      Page 10 of 12


        22.     In Trentadue the issue before the Seventh Circuit was whether the award was

intended as punishment and not in the nature of support. Id. at 747. Citing In re Goin, 808 F.2d

1391, 1392 (10th Cir. 1987), the court employed a functional approach of looking beyond the

language of the trial court to the intent of the parties and the substance of the obligation. Id. at 748.

In the present case, the intent of the parties and the substance of the obligation was clearly related

to the court’s determination of Debtor’s obligation to pay family support, and not for the sole

purpose of punishment.      The attorney fee award is in line with the Trentadue decision and the

fees in question are in the nature of support and are a DSO.

        Holt Fee Award of $10,000.00 Should Be Allowed

        23.     The FDIC agrees that the $10,000.00 portion of Holt’s claim is entitled to first

priority status if the court finds that Holt can be a DSO claimant. The FDIC further agrees that

the surrounding circumstances were in the nature of support. Accordingly, the claim is entitled

to first priority status as a DSO.

        24.     However, the FDIC argues that the claim should be disallowed because (a) the

award is subsumed by Padilla’s own claims and is duplicative; and (2) that at the time of filing of

their objection, the $10,000.00 portion of Padilla’s claim is subject to a pending Bankruptcy Rule

9019(a) Settlement. (Dkt. No 723).

        25.     Since the order entered by the Divorce Court awards the fees to both Martha and

Holt, it is appropriate that both individually file a proof of claim for the debt owed by the Debtor.

        26.     Section 502(b) of the Code mandates that the court “shall allow” the claim, except

to the extent it falls within one of none enumerated categories of prohibited claims. The statute

does not list among the grounds for disallowance of a jointly owed debt to individual claimants.




                                                                                                      10
 Case 18-09130        Doc 857    Filed 05/26/20 Entered 05/26/20 02:40:35           Desc Main
                                 Document      Page 11 of 12


Certainly the payment of a jointly owed debt is an issue that the Bankruptcy Trustee resolves

routinely.

       27.     The FDIC incorrectly suggest that Martha’s claim is resolved in the 9019(a)

Settlement Agreement. Said Agreement specifically provides that Martha does not release any

of her DSO claims against the Debtor. Moreover, Holt is not a party to Martha’s Settlement

Agreement.

       28.     Holt’s claim for $10,000.00 should be allowed.



                                           Conclusion

       Wherefore the forgoing, the Claimant, Geraldine W. Holt, respectfully requests that this

honorable Court enter an order allowing amended Claim No. 30 as a first-priority claim in the

sum of $33,622.00, denying the FDIC’S objection in its entirety; and granting Geraldine W. Holt

such other relief as the Court deems just and proper.

Dated: May 26, 2020

                                      _/s/Geraldine W. Holt_________________
                                      Geraldine W. Holt
                                      Birnbaum, Haddon, Gelfman & Arnoux, LLC
                                      180 North LaSalle Street
                                      37th Floor
                                      Chicago IL 60601
                                      T: 312.863.2800
                                      F: 312.863.2801
                                      gholt@bhgafamlaw.com
                                      gwholt@holtlawgroup.com




                                                                                                11
Case 18-09130      Doc 857     Filed 05/26/20 Entered 05/26/20 02:40:35           Desc Main
                               Document      Page 12 of 12


                              CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certify that I have caused a true and correct
copy of the foregoing, CLAIMANT GERALDINE W. HOLT’S RESPONSE TO FDIC’S
OBJECTION TO AMENDED CLAIM NO. 30, to be filed electronically with the United
States district court for the Northern District of Illinois on May 26, 2020. Notice and a copy
of this filing will be served upon all counsel of record by operation of the Court’s CM/ECF
electronic filing system.



                                           By: /s/ Geraldine W. Holt
